DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 12 depends from itself. This creates a variety of indefiniteness including numerous instances of lack of antecedent basis in claims 12 and 14.
For purpose of examination, as best understood, and in order to expedite prosecution claim 12 will be assumed to depend from preceding claim 11. This is because claim 12 is similar to claim 4 which depends from claim 3 which is similar to claim 11.
However, positive in claim recitation of the proper dependency for claim 12 is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Broden et al. (US 5495769; hereinafter Broden) in view of Ude (US 20160178446) and Skarp (US 20110119018).

Regarding claim 1, Broden teaches an industrial process temperature transmitter (abstract; col. 2, ¶ at 17) for measuring a temperature (col. 2, ¶ at 17) of a process medium contained in a process vessel (4; see fig. 1), the transmitter comprising: 
a temperature sensing unit (see figs. 1 and 2 including at least at least elements 8 and 54 as well as 67 and 68 with constituent portions) including: 
a process temperature sensor (8); and 
a secondary temperature sensor (54) configured to produce a secondary temperature signal based on a sensed temperature (col. 3, ¶ at 13 teaches that PRT 54 produces a temperature signal which is filtered and processed); 
wherein the temperature sensing unit configured to produce a temperature signal that is indicative of the temperature of the process medium based on a process temperature signal output from the process temperature sensor and the secondary temperature signal during a temperature measurement (col. 3, lines 20-26 teaches compensating the temperature signal from 
an output circuit (78; see fig. 2 - “output electronics”) configured to produce a temperature output as a function of the compensated temperature signal (at least col. 5, lines 4-7 teaches transmitting the process grade temperature via the transmitter); and 
a housing (see fig. 1 showing the housing with various housing components including at least 14/12) attached to an exterior of the process vessel (see fig. 1 showing the housing attached to the process vessel via the standoffs/stems) and containing the secondary temperature sensor (col 2, ¶ at 13 teaches at least “a temperature sensor in the transmitter housing.” See fig. 2 showing that temperature sensor 54 is in the housing).
Broden does not directly and specifically teach regarding the process temperature sensor separated from the process medium by an isolation wall; a compensation circuit configured to compensate the temperature signal for a response time of the temperature measurement to a change in the temperature of the process medium, and output a compensated temperature signal.
However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is separated from the process medium (2) by a wall (3a; see fig. 1); and a compensation circuit (at least 11 with components 10 and 9; see fig. 1) configured to compensate the temperature signal ([0027]) for a change in the temperature of the process medium ([0027]), and output a compensated temperature signal (TM; see 1a; see fig. 1; [0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall 
Broden and Ude do not directly and specifically state that the compensation is for a response time of the temperature measurement.
However, Skarp teaches using a first and second temperature sensor (220/230 respectively; see fig. 2) to provide compensation for a response time of a temperature measurement ([0059]; see fig. 3a).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden and Ude with the specific knowledge of using the temperature response time compensation of Skarp. This is because such response time compensation allows for correcting for the results of self-heating ([0059] of Skarp). This is important in order to increase the correction of the measurement ([0059] of Skarp).

Regarding claim 2, Broden lacks direct and specific teaching that the response time of the temperature measurement is dependent on at least one property of the isolation wall selected from the group consisting of a mass of the isolation wall, a thermal conductivity of the isolation wall, and a thickness of the isolation wall; and the compensation circuit compensates the temperature signal and outputs the compensated temperature signal based on the at least one property of the isolation wall.
However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is M; see 1a; see fig. 1; [0027]); further “a factor F1 which is a value for the time constant of the heat transfer through the wall 3a” ([0027]) – i.e. thermal conductivity – is used to compensate the measured process temperature ([0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall of a pipe, us of the thermal transfer constant of the wall and compensation of Ude. This is because such a configuration allows for a more accurate measurement of the temperature of a process fluid in the pipe/container to be performed. This is important in order to provide better data to an end user.

Regarding claim 3, Broden lacks direct and specific teaching that the isolation wall forms a wall of the process vessel; and the process temperature sensor is in contact with an exterior surface of the isolation wall.
However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is separated from the process medium (2) by a wall (3a; see fig. 1); and the process temperature sensor is in contact with an exterior surface of the isolation wall (see fig. 1 showing that 4 is in contact with the outer surface of 3a).


Regarding claim 4, Broden teaches that the process vessel is selected from the group consisting of a pipe and a tank (4 is a pipe; see fig. 1).

Regarding claim 5, Broden teaches that the secondary temperature sensor measures a terminal block temperature of the transmitter contained within the housing (see fig. 2 showing such a configuration).

Regarding claim 9, Broden teaches an industrial process temperature transmitter (abstract; col. 2, ¶ at 17) for measuring a temperature (col. 2, ¶ at 17) of a process medium contained in a process vessel (4; see fig. 1) through an isolation wall (wall of pipe 4; see fig. 1), the transmitter comprising: 
a temperature sensing unit (see figs. 1 and 2 including at least at least elements 8 and 54 as well as 67 and 68 with constituent portions) comprising: 
a process temperature sensor (8), the process temperature sensor configured to produce a process temperature signal based on the temperature of the process medium (col. 3, ¶ at 13 - 
a secondary temperature sensor (54) configured to produce a secondary temperature signal based on a temperature at a location spaced from the process medium and the isolation wall (col. 3, ¶ at 13 teaches that PRT 54 produces a temperature signal which is filtered and processed; see fig. 2 showing such spaced apartness); and 
processing electronics configured to produce a temperature signal that is indicative of the temperature of the process medium based on the process temperature signal and the secondary temperature signal (col. 3, lines 20-26 teaches compensating the temperature signal from element 8 – the process temperature sensor; col. 2, ¶ at 17 teaches that the compensation is by the “temperature sensor in the transmitter housing” and that the system has “output circuitry”); 
an output circuit (78; see fig. 2 - “output electronics”) configured to produce a transmitter output as a function of the compensated temperature signal (at least col. 5, lines 4-7 teaches transmitting the process grade temperature via the transmitter); 
a stem portion having a first end attached to the process vessel and a second end that is displaced from the process vessel and the isolation wall (see fig. 1 showing a stem or stems attached to the process vessel and displacing sway therefrom); and 
a housing (see fig. 1 showing the housing with various housing components including at least 14/12) attached to the second end of the stem portion (see fig. 1 showing the housing attached to the process vessel via the standoffs/stems) and containing the secondary temperature sensor (col 2, ¶ at 13 teaches at least “a temperature sensor in the transmitter housing.” See fig. 2 showing that temperature sensor 54 is in the housing).

However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is separated from the process medium (2) by a wall (3a; see fig. 1); and a compensation circuit (at least 11 with components 10 and 9; see fig. 1) configured to compensate the temperature signal ([0027]) for a change in the temperature of the process medium ([0027]), and output a compensated temperature signal (TM; see 1a; see fig. 1; [0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall of a pipe and compensation of Ude. This is because such a configuration allows for a more accurate measurement of the temperature of a process fluid in the pipe/container to be performed. This is important in order to provide better data to an end user.
Broden and Ude do not directly and specifically state that the compensation is for a response time of the temperature measurement.
However, Skarp teaches using a first and second temperature sensor (220/230 respectively; see fig. 2) to provide compensation for a response time of a temperature measurement ([0059]; see fig. 3a).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of 

Regarding claim 10, Broden lacks direct and specific teaching that the response time of the temperature measurement is dependent on at least one property of the isolation wall selected from the group consisting of a mass of the isolation wall, a thermal conductivity of the isolation wall, and a thickness of the isolation wall; and the compensation circuit compensates the temperature signal and produces the compensated temperature signal based on the at least one property of the isolation wall.
However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is separated from the process medium (2) by a wall (3a; see fig. 1); and a compensation circuit (at least 11 with components 10 and 9; see fig. 1) configured to compensate the temperature signal ([0027]) for a change in the temperature of the process medium ([0027]), and output a compensated temperature signal (TM; see 1a; see fig. 1; [0027]); further “a factor F1 which is a value for the time constant of the heat transfer through the wall 3a” ([0027]) – i.e. thermal conductivity – is used to compensate the measured process temperature ([0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall of a pipe, us of the thermal transfer constant of the wall and compensation of Ude. This is 

Regarding claim 11, Broden lacks direct and specific teaching that the isolation wall forms a wall of the process vessel.
However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is separated from the process medium (2) by a wall (3a; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall of a pipe of Ude. This is because such a configuration allows for a more accurate measurement of the temperature of a process fluid in the pipe/container to be performed. This is important in order to provide better data to an end user.

Regarding claim 12, (as best understood see 112(b) section above) Broden teaches that the process vessel is selected from the group consisting of a pipe and a tank (4 is a pipe; see fig. 1).

Claims 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broden as modified by Ude and Skarp as applied to claims 1, 3, 9, 11, and 12 (this is as best understood,  above and further in view of Schulte et al. (US 20090196374; hereinafter Schulte).

Regarding claim 6, Broden teaches that the temperature sensing unit includes at least one analog-to-digital converter (57/62/64 – including the A/D for the signal from 8; see fig. 2) configured to convert the process temperature signal in an analog form into a digital process temperature signal (col. 3, ¶ at 13) and to convert the secondary temperature signal in an analog form into a digital secondary temperature signal (at least portion 64; see fig. 2; col. 3, ¶ at 13).
Broden as modified by Ude and Skarp lacks direct and specific teaching that the processing circuit produces the temperature signal in a digital form based on the digital process temperature signal and the digital secondary temperature signal; and a digital-to-analog converter configured to convert the compensated temperature signal in a digital form to an analog compensated temperature signal; wherein the output circuit is configured to produce the temperature output as a function of the analog compensated temperature signal.
However, Schulte teaches processing multiple temperature sensor inputs (from 12 and 12; see at least fig. 1) using a digital to analog –D/A– converter for the compensated temperature signal is known (see figs. 1 and 2; and at least [0020]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden, Ude, and Skarp with the specific knowledge of using the D/A converted before output of Schulte. This is because converting the signal to analog allows for quick and accurate transmittal of the desired compensated temperature signal. This is important in order to provide a proper analog signal to an end user.


Regarding claim 8, Broden teaches that the temperature sensing unit includes an analog-to-digital converter (57/62/64 – including the A/D for the signal from 8; see fig. 2) configured to convert the process temperature signal in an analog form into a digital process temperature signal to produce the temperature signal in a digital form (col. 3, ¶ at 13).
Broden as modified by Ude and Skarp lacks direct and specific teaching of a digital-to-analog converter configured to convert the compensated temperature signal in a digital form to an analog compensated temperature signal; wherein the output circuit is configured to produce the temperature output as a function of the analog compensated temperature signal.
However, Schulte teaches processing multiple temperature sensor inputs (from 12 and 12; see at least fig. 1) using a digital to analog –D/A– converter for the compensated temperature signal is known (see figs. 1 and 2; and at least [0020]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden, Ude, and Skarp with the specific knowledge of using the D/A converted before output of Schulte. This is because converting the signal to analog allows for quick and accurate transmittal of the desired compensated temperature signal. This is important in order to provide a proper analog signal to an end user.

Regarding claim 14, Broden teaches that the temperature sensing unit includes a first analog-to-digital converter (57/62/64 – including the A/D for the signal from 8; see fig. 2) configured to convert the process temperature signal in an analog form into a digital process 
Broden as modified by Ude and Skarp lacks direct and specific teaching of a digital-to-analog converter configured to convert the compensated temperature signal in a digital form to an analog compensated temperature signal; wherein the output circuit is configured to produce the temperature output as a function of the analog compensated temperature signal.
However, Schulte teaches processing multiple temperature sensor inputs (from 12 and 12; see at least fig. 1) using a digital to analog –D/A– converter for the compensated temperature signal is known (see figs. 1 and 2; and at least [0020]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden, Ude, and Skarp with the specific knowledge of using the D/A converted before output of Schulte. This is because converting the signal to analog allows for quick and accurate transmittal of the desired compensated temperature signal. This is important in order to provide a proper analog signal to an end user.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Broden et al. (US 5495769; hereinafter Broden) in view of Ude (US 20160178446), Skarp (US 20110119018), and Sundet et al. (US 20090293625; hereinafter Sundet).

Regarding claim 15, Broden teaches a method (see col. 3, ¶ at 13) for measuring a temperature of a process medium using an industrial process temperature transmitter (abstract; col. 2, ¶ at 17), the method comprising: 
performing a temperature measurement of the temperature of a process medium using a temperature sensing unit (col. 1, ¶ at 167; figs. 1 and 2 including at least at least elements 8 and 54 as well as 67 and 68 with constituent portions) including:
sensing the temperature of the process medium (via 8; col. 2, ¶ at 55); and 
sensing a temperature of a terminal block of the transmitter using a secondary temperature sensor (via 54; col. 3, ¶ at 13 teaches that PRT 54 produces a temperature signal which is filtered and processed; see fig. 2 showing the location in the terminal block; see col. 2, ¶ at 17); 
producing a temperature signal in response to the temperature measurement comprising processing a process temperature signal from the process temperature sensor and a secondary temperature signal from the secondary temperature sensor (col. 3, lines 20-26 teaches compensating the temperature signal from element 8 – the process temperature sensor; col. 2, ¶ at 17 teaches that the compensation is by the “temperature sensor in the transmitter housing” and that the system has “output circuitry”); 
generating a compensated temperature signal, using the compensation circuit (col. 3, lines 20-26 teaches compensating the temperature signal from element 8 – the process temperature 
producing a temperature output as a function of the compensated temperature signal using an output circuit (via 78; see fig. 2 - “output electronics”; see at least col. 5, lines 4-7 teaches transmitting the process grade temperature via the transmitter).
Broden does not directly and specifically teach regarding sensing through an isolation wall using a process temperature sensor comprising a thermistor; compensating the temperature signal for a response time of the temperature measurement using a compensation circuit; in which the response time of the temperature measurement is reduced or eliminated.
However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is separated from the process medium (2) by a wall (3a; see fig. 1); and a compensation circuit (at least 11 with components 10 and 9; see fig. 1) configured to compensate the temperature signal ([0027]) for a change in the temperature of the process medium ([0027]), and output a compensated temperature signal (TM; see 1a; see fig. 1; [0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall of a pipe and compensation of Ude. This is because such a configuration allows for a more accurate measurement of the temperature of a process fluid in the pipe/container to be performed. This is important in order to provide better data to an end user.
Broden and Ude do not directly and specifically state that the compensation is for a response time of the temperature measurement.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden and Ude with the specific knowledge of using the temperature response time compensation of Skarp. This is because such response time compensation allows for correcting for the results of self-heating ([0059] of Skarp). This is important in order to increase the correction of the measurement ([0059] of Skarp).
Broden, Ude, and Skarp do not directly and specifically state that the temperature sensor is a thermistor.
However, Sundet teaches using thermistors ([0017]) in multivariable transmitter systems (see abstract and fig. 1) is known ([0017]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden, Ude, and Skarp with the specific knowledge of using thermistor of Sundet. This is because thermistors are well known in the art for simple and direct temperature measurements. This is important in order to produce a simple and effective device (see [0017] of Sundet).

Regarding claim 16, Broden lacks direct and specific teaching that compensating the temperature signal comprises compensating the temperature signal based on at least one property of the isolation wall selected from the group consisting of a mass of the isolation wall, a thermal conductivity of the isolation wall, and a thickness of the isolation wall.
M; see 1a; see fig. 1; [0027]); further “a factor F1 which is a value for the time constant of the heat transfer through the wall 3a” ([0027]) – i.e. thermal conductivity – is used to compensate the measured process temperature ([0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall of a pipe, us of the thermal transfer constant of the wall and compensation of Ude. This is because such a configuration allows for a more accurate measurement of the temperature of a process fluid in the pipe/container to be performed. This is important in order to provide better data to an end user.

Regarding claim 17, Broden lacks direct and specific teaching that the isolation wall forms a wall of a process vessel that contains the process medium; and performing a temperature measurement comprises contacting an exterior surface of the isolation wall with the process temperature sensor.
However, Ude teaches a process temperature sensing system (abstract; [0005]; see fig. 1) with two temperature sensors (4 and 9; see fig. 1) where the process temperature sensor (4) is separated from the process medium (2) by a wall (3a; see fig. 1); and the process temperature 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multivariable transmitter for a pipeline/process container of Broden with the specific knowledge of using the sensor on the wall of a pipe of Ude. This is because such a configuration allows for a more accurate measurement of the temperature of a process fluid in the pipe/container to be performed. This is important in order to provide better data to an end user.

Regarding claim 18, Broden, Ude, and Skarp lack direct and specific teaching that the isolation wall defines a portion of a cavity of a thermowell that extends into the process medium, the cavity containing the process temperature sensor; and performing the temperature measurement comprises sensing the temperature of the process medium through the isolation wall of the thermowell using the process temperature sensor.
However, Sundet specifically teaches using a thermowell with a temperature sensor therein ([0013]) in multivariable transmitter systems (see abstract and fig. 1) is known ([0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden, Ude, and Skarp with the specific knowledge of using thermowell of Sundet. This is because thermowells are well known in the art for simple and direct temperature measurements by placing the sensor in the flow of the fluid. This is important in order to produce an effective and accurate temperature measurement.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broden as modified by Ude and Skarp as applied to claims 1 above and further in view of Sundet et al. (US 20090293625; hereinafter Sundet).

Regarding claim 7 Broden, Ude, and Skarp lack direct and specific teaching that a thermowell including the isolation wall that extends into the process medium and defines a cavity, wherein the process temperature sensor is contained in the cavity.
However, Sundet specifically teaches using a thermowell with a temperature sensor therein ([0013]) in multivariable transmitter systems (see abstract and fig. 1) is known ([0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden, Ude, and Skarp with the specific knowledge of using thermowell of Sundet. This is because thermowells are well known in the art for simple and direct temperature measurements by placing the sensor in the flow of the fluid. This is important in order to produce an effective and accurate temperature measurement.

Regarding claim 20, Broden, Ude, and Skarp lack direct and specific teaching that the process temperature sensor comprises a thermistor.
However, Sundet teaches using thermistors ([0017]) in multivariable transmitter systems (see abstract and fig. 1) is known ([0017]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multi temperature sensor device of Broden, Ude, and Skarp with the specific knowledge of using thermistor of Sundet. This is .

Allowable Subject Matter
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Broden et al. (US 5495769), Ude (US 20160178446), Skarp (US 20110119018), Schulte et al. (US 20090196374), and Sundet et al. (US 20090293625), fail to specifically teach the invention as claimed. The specific limitation of the compensation circuit compensates the temperature signal for the response time of the temperature measurement based on a thermal impedance of the stem portion in  claims 13 and 19 when combined with the limitations in claims 1 and 9/11 respectively distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 13 and 19. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855